Supreme Court of the United States
                               Office of the Clerk
                        Washington, DC 20543-0001
                                                                          Scott S. Harris
                                                                          Clerk of the Court

                                   November 6,
                                                          2Q1C            (202)479-3011



Clerk
Court of Criminal Appeals of Texas                                 NOT 10 20^5
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                                 AbelAcosta.GterK

        Re: Michael Lynn Bradden
            v. Texas
              No. 15-6830
              (Your No. WR-44,402-07, WR-44,402-08)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on June
9, 2015 and placed on the docket November 6, 2015 as No. 15-6830.




                                                 Sincerely,

                                                 Scott £L Harris, Clerk

                                                      1
                                             Jacob C. Travers
                                                 Case Analyst
                                             /
                                         /

                                     w